Dissenting Opinion by
Judge Blatt:
I respectfully dissent.
The majority concludes that, even though employees were routinely granted permission to be excused from overtime work prior to April 25, 1979, their refusals to work overtime during the period here involved constituted a disruption of the status quo. I cannot agree, and would hold that the disruption of the status quo occurred on April 25, 1979 when the employer unilaterally instituted the mandatory overtime policy. Accordingly, under Philco Corporation v. Unemployment Compensation Board of Review, 430 Pa. 101, 242 A.2d 454 (1968), I believe that the work stoppage in this case should be considered to have been a lock-out.